DETAILED ACTION
	Applicant’s response, filed 21 December 2020 has been entered.
	Claim(s) 1-16 is/are currently pending. 
The objection(s) to claim(s) 9 has/have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejection of claim(s) 1-9 under 35 U.S.C. §112(b) has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 8 under 35 U.S.C. §112(d) has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-9 under 35 U.S.C. §103 has/have been withdrawn in light of claim amendment(s) and the argument(s) contained in Applicant’s response.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Stephen Palan on 3 March 2021.
The application has been amended as follows: 
12. (Currently Amended) The method of claim 10, wherein the determination 

14. (Canceled).

16. (Canceled).
Allowable Subject Matter
Claims 1-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims as amended contain subject matter that, when taken in combination with the other limitations of the claims, is not represented in the prior art, namely “obtaining measured values of an operating parameter of the heat exchanger and elongation of the heat exchanger from a plurality of sensors, which are arranged on and/or in the heat exchanger…calculating, using the analyzed measured values and the previously determined damage value, an updated damage value of the heat exchanger” in claim 1; “obtain measured values of the operating parameter from the plurality of sensors, store the measured values in the memory, load material characteristic values of components of the heat exchanger, the measured values stored in the memory, and a previously determined damage value of the heat exchanger into the analysis unit, analyze the measured values, calculate, using the analyzed measured values and the previously determined damage value, an updated damage value of the heat exchanger” in claim 9, and “measuring, by a plurality of sensors arranged on or in the automobile heat exchanger, values of an operating parameter of the automobile heat exchanger and a elongation of the automobile heat exchanger; determining, by an analysis unit, a new damage value of the heat exchanger based on the measured values and Wolher lines; calculating, by the analysis unit, an updated damage value of the automobile heat exchanger based on the stored damage value and the new damage value” in claim 10. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669